         Case 1:18-cv-06965-JGK Document 49 Filed 10/24/18 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


JEFFREY CHANG, Individually and                     Civil Action No: 1:18-CV-06965 (JGK)
On Behalf of All Others Similarly Situated,

                            Plaintiff,

vs.

HELIOS AND MATHESON ANALYTICS
INC., THEODORE FARNSWORTH and
STUART BENSON,

                            Defendants.


JEFFREY BRAXTON, Individually and                   Civil Action No.: 1:18-CV-07242 (JGK)
On Behalf of All Others Similarly Situated,

                            Plaintiff,

vs.

HELIOS AND MATHESON ANALYTICS
INC., THEODORE FARNSWORTH and
STUART BENSON,

                            Defendants.


 NOTICE OF WITHDRAWAL OF THE HELIOS INVESTOR GROUP’S MOTION TO
   CONSOLIDATE ACTIONS AND BE APPOINTED LEAD PLAINTIFF AND TO
                APPROVE ITS SELECTION OF COUNSEL

       PLEASE TAKE NOTICE that Class members Class members Zeke A. Jackson,

Charles D. Coffey, Rawa Maadarani, Bridgette Dunn, Genadi Ignator, and Vinay Patel (“Helios

Investor Group”) withdraw their motion seeking an Order: (a) appointing Helios Investor Group

as lead plaintiff in the Action and (b) approving Helios Investor Group’s selection of Gainey

McKenna & Egleston as Lead Counsel for the Class.
         Case 1:18-cv-06965-JGK Document 49 Filed 10/24/18 Page 2 of 3



       Notwithstanding this withdrawal, this notice of withdrawal shall have no effect on, and is

without prejudice to the Helios Investor Group remaining as members of the proposed class,

including, but not limited to their right to share in any recovery from the resolution of this

litigation through settlement, judgment, or otherwise, or to be appointed lead plaintiff if the

Court finds that no other movants qualify.

Dated: October 24, 2018

                                                    Respectfully submitted,

                                                    GAINEY McKENNA & EGLESTON

                                             By:    /s/ Thomas J. McKenna
                                                    Thomas J. McKenna
                                                    Gregory M. Egleston
                                                    440 Park Avenue South, 5th Floor
                                                    New York, NY 10016
                                                    Telephone: 212-983-1300
                                                    Facsimile: 212-983-0383
                                                    Email: tjmckenna@gme-law.com
                                                    Email: gegleston@gmelaw.com

                                                   Attorneys for the Helios Investor Group




                                               2
          Case 1:18-cv-06965-JGK Document 49 Filed 10/24/18 Page 3 of 3



                                CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)

and paper copies will be sent to those indicated as non-registered participants on October 24,

2018.



                                                             /s/ Thomas J. McKenna
                                                             Thomas J. McKenna




                                                 3
